Dear Registrar Wilson:
We are writing to recall our prior opinion, number 01-471, with regard to the Alexandria City Court.  Based on further research, we write to restate our opinion herein on the issue of who votes for the office of Alexandria City Court when only a portion of Ward 2 is annexed into the city.
Our opinion is that in addition to the registered voters in all of Wards 1 and 8, all of the registered voters in Ward 2 will vote on the office of City Court for the City of Alexandria upon the annexation of a portion of Ward 2, provided that the annexation has been precleared under Section 5 of the Voting Rights Act of 1965 for the purpose of enlarging the election boundaries of the City Court. Per R.S. 13:1872, the jurisdiction of the justice of the peace will cease to exist in that portion of Ward 2 which is annexed into the city and thus, only the registered voters in that portion of Ward 2 which has not been annexed into the city will vote on the office of justice of the peace for Ward 2. Further, the territorial jurisdiction of the Alexandria City Court will extend throughout Ward 2 as per R.S. 13:1951 and 1952. For a more detailed explanation, please see Atty.Gen.Op. No. 02-93, copy enclosed herein.
We regret any inconveniences our earlier opinion may have caused your office. If you have any further questions regarding this matter, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ________________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Enclosure
Date Released:  May 1, 2002
OPINION NUMBER 02-0093
May 1, 2002
15 — COURTS 24 — ELECTIONS — Conduct of Primaries  General 56 — JUDGES 57 — JUSTICE OF THE PEACE
Discusses the territorial jurisdiction of the City Court of Monroe and recalls portions of Atty.Gen.Op. Nos. 01-248 and 01-471 which were inconsistent conclusions.
Honorable Willie Hunter, Jr. State Representative, District 17 900 St. John Street Monroe, LA 71201